﻿I should like first, Sir, to add my voice to the voices of those heads of delegations who preceded me in addressing this session, and to congratulate you on your assumption of the high position to which you have been elected as President of the General Assembly at its thirty- fifth session. This is an election which reflects the great esteem enjoyed by you and by your country. We hope, under you wise guidance, to achieve substantial progress towards the realization of the goals and objectives of the United Nations and towards dealing with the issues before us, as was the case during the presidency of your highly esteemed predecessor, Mr. Salim Ahmed Salim.
246.	In this connection, I must not fail to extend my thanks and appreciation to the Secretary-General, Mr. Kurt Wald- heim, for his tireless efforts to achieve the goals of the United Nations, goals on which the hopes and aspirations of peace- loving nations are centred.
247.	It is my pleasure to join in welcoming the State of Zimbabwe as a new Member of the United Nations. I should like to take this opportunity to extend my country's congratulations to the people of Zimbabwe, whose determination and national struggle have been crowned with the attainment of freedom and independence.
248.	We also welcome Saint Vincent and the Grenadines to membership of our Organization and look forward to its positive contribution to the activities of the United Nations.
249.	It is also my pleasure, while the world of Islam is on the threshold of its fifteenth century, to take note of the comprehensive and well-rounded speech delivered by Mr. Mohammad Zia-ul-Haq, President of the Islamic Republic of Pakistan. That statement constituted in itself a comprehensive framework and a true and genuine expression of the attitude of the Islamic States, and in particular of the Islamic Conference, towards the various regional and international issues and problems.
250.	In this world, where the interests of the various nations interlock and overlap, where various trends and ideologies compete for predominance and where a conflict rages between the desire to acquire influence and control and the hope to achieve a permanent peace which would allow all peoples of the earth to live in freedom, friendship and equality of rights and obligations—in this kind of world, the United Nations stands as the beacon guiding the steps of peoples on the road to the future to which they aspire.
251.	I am not going to cite in detail the achievements of the United Nations in the various fields of human endeavour; other heads of delegations have already done so. We all, in one way or another, bless those efforts and believe in their importance and in the need for them and contribute, to the extent of our ability and as far as possible, to them. However, I feel it is necessary to reiterate the basic goals for which our Organization was established—the goals on which its Charter was based and to the achievement of which the United Nations devotes tremendous efforts. I mean the goals of establishing and preserving world peace and laying the foundations of justice through co-operation among nations in the political, economic and social fields.
252.	If there is a hope of avoiding the woes and horrors of war and if there is a way for peoples to realize their aspirations in terms of welfare and prosperity, that hope or way lies in the capacity of this Organization to work to maintain, consolidate and serve those goals. This requires a sincere effort to prevent the use of the tools of mass genocide and destruction, which have become so powerful and so effective as to be capable of annihilating the population of the world within a very short period and of endangering world peace in every way.
253.	We know, of course, that this overwhelming threat and the horrible "balance of terror" among those Powers that possess such awful weapons—especially the United States and the Soviet Union—are among the main reasons preventing the recurring crises in the world from turning into full-scale destructive wars.
254.	It is natural to hold the super-Powers responsible, first and foremost. They have the capability to launch the forces of destruction. Since they bear such important responsibilities in this field, they are required to commit themselves, devotedly, genuinely and efficiently, to maintaining peace and realizing justice and equity, since those ideals represent the basic objectives with a view to which this Organization was created.
255.	It is taken for granted that international detente is an arrangement among those Powers, an arrangement imposing obligations and responsibilities on them rather than giving them rights and privileges. An arrangement among them does not mean that they have the right to impose their will and desires on nations or, on the pretext of that arrangement, to divide the world into zones of influence and dominance. Detente does not mean giving preference to certain areas of the world. We welcome initiatives and conferences aimed at maintaining the security of certain areas in the world, provided that such initiatives and meetings do not expose other areas to conflict and aggression. On the contrary, those Powers are bound by their obligations and responsibilities to uphold the interests of the small nations and support their independence. They are also obliged to create the bases for a balanced and just international cooperation. World peace will not be established and consolidated unless it is based on the principles of right, equity and justice. In their totality, those principles form an indivisible and integrated framework for peace.
256.	There is indeed no doubt that the destinies of the world should not be left in the hands of a number of Powers to steer as they wish, imposing their authority and dominance through their weapons of terror and destruction and the advanced technology they possess. If we allow those States to do this, we shall be consecrating a theory that history has proved to be extremely dangerous and extremely unjust. It is the theory of the strong dominating the weak and controlling their fate and destiny. Also, we are suspicious of and question the conduct of the super-Powers that proclaim themselves the protectors of world peace and security, while at the same time they do not hesitate to use sheer force, domination and military intervention to impose their will and achieve their greedy aims. Such conduct also reflects a logic that in effect says that the super-Powers, just because they are so powerful and so dominating, have the right to interfere in the affairs of any independent State they consider to be within their zone of influence in order to protect their so-called interests or, in fact, to impose the political system they want on that State. Unfortunately, when the interests of the super-Powers are incompatible while they seek to impose their influence and control, the net result is the development among them of conflicts creating concern and tension throughout the world and leading, ultimately, to the destruction and doom of mankind.
257.	The responsibility for establishing a just and equitable peace throughout the world should be shouldered by all of us, as Members of the United Nations, even when we also recognize the special responsibility assumed by the great Powers, which should be complementary to the responsibility of the United Nations and in no way contrary to it.
258.	As developing and third world countries, our role and duty in that respect should be based on our ability to avoid the evil of international polarization and, with growing determination, to give our homelands the chance of avoiding the climate and tension of international conflict, so that they may be far removed from any kind of "umbrella" of domination. At the same time, we should realize that it is necessary to correct the course of the non-aligned movement so as to restore its originality, efficiency and vitality and enable it to produce results compatible with the genuine aims and principles of non-alignment. To do this, it is imperative that we exert every possible effort to keep our homelands out of the conflicts of the super-Powers and in no way allow them to become the theatre for such conflicts. We should never become obedient tools in the hands of the great Powers—Eastern or Western—and we should not allow them to use our homelands as fuel in the furnace of their conflicts.
259.	By seeking relentlessly to consolidate those principles, we shall be securing many advantages; most importantly, we shall be achieving international security and stability, and thus we shall be able to rescue mankind from the threat of destruction as a result of international conflict. In that way, we can also uphold the ethics of dealings among nations—ethics ordained by our Islamic principles and traditions. At the same time, we should be keen to guarantee that our relations with the great Powers are based on mutual respect and in no way prejudice the legitimate interests of those Powers.
260.	If world peace cannot be established unless several prerequisites are met, including the achievement of political equity among the nations of the world, that equity nevertheless cannot be realized without economic equity. The set of realities, economic and other factors that swept away the foundations of the traditional economic structure of the world—especially when we view that structure in the light of the increasingly acute crises of food shortages, unbalanced growth and population explosion—created the necessity of reconsidering the structure and foundation of the international economic system in order to find appropriate solutions for those problems and to make the system more capable of establishing equity while respecting the rights of all the countries of the world, whether developed or developing.
261.	The aim of establishing a new international order is to prevent the pooling of the wealth of the world in certain States and instead to channel and direct this wealth, in real terms, to the developing countries. This aim, even if it requires short-term sacrifices, represents, in the long run, the opportunity for the advanced industrial States to maintain continued economic growth. The transfer of wealth to the developing countries enhances the potential of development and lessens the degree of rivalry in the commercial and industrial fields among the industrial States arising from keen competition and the curtailing of opportunities for marketing their products. Consequently, this will bring about a relaxation of world tensions in general.
262.	We wonder how we, as a developing nation, can accept the blame .or the current economic situation when, in the first instance, we are one of its principal victims. The advanced and industrial States, first and foremost, should be held responsible for this situation. Consequently, it is their responsibility to assist the developing countries in their efforts to industrialize while co-ordinating their new industries with their natural resources and the needs of local and international markets. They should also transfer technology to these developing countries. The Eastern industrial States should contribute to this effort as well. Their international responsibility in this respect is not less than that of the Western industrial States. Certainly, the developing countries should bear a considerable share of the responsibility. They should redouble their efforts to absorb the aid they receive. They should also work hard to create an organized and carefully considered co-ordination between their resources and potential and avoid committing harmful blunders in exploiting their resources and managing their industries.
263.	The Kingdom of Saudi Arabia has spared no effort or opportunity to demonstrate its solidarity with the other developing countries seeking to establish this new economic order. It has expressed its readiness to contribute to any international effort aimed at the resumption of the dialogue in the relevant fields under a formula taking account of the aspirations of the developing States in particular and the Members of this international Organization in general. On the basis of this stand, the "Kingdom of Saudi Arabia supports the trend towards holding international economic negotiations to discuss those world economic issues that have been raised and establish the new international economic system.
264.	The object of holding the eleventh special session of the General Assembly was to assess the progress achieved in the establishment of the new economic order; and, on the basis of such an assessment, appropriate measures were to be taken to enhance the development of the developing nations and international economic co-operation. During that special session, the General Assembly achieved some success in relation to the main issues pertaining to the new international development strategy which, in turn, represents an important and vital part of the efforts exerted for the establishment of the new international economic order. But the session completely failed in its attempt to reach agreement on the round of global negotiations. That will not help to improve the prevailing atmosphere of mistrust among nations and will not strengthen international political stability.
265.	The establishment of the new economic order requires an approach covering all aspects of economic and social development and based on the concept of co-operation and sacrifice. It behoves the advanced industrial States to realize that their technological progress and industrial superiority will not bring them prosperity and security unless they share that technological progress with the developing nations. The countries of the world are no longer isolated; in fact, they have taken long strides on the path of increasing and consolidating their interdependence. It is useless to place all the blame for certain deteriorating economic situations in the world on a certain State or group of States. In varying degrees, all States should be held responsible. That being so, the advanced industrial States—Eastern or Western—are bound to bear their full share of responsibility towards the international economy in general and the economies of the developing countries in particular.
266.	At a time when we are stressing the need to achieve political and economic equity and social justice for all the peoples of the world, we in the Kingdom of Saudi Arabia are deeply grieved at the recent unfortunate developments in our region affecting Iraq and Iran. We pray God the Almighty to crown with success the efforts of both the Islamic Conference and the United Nations to remove the reasons behind this conflict, put an end to the bloodshed and restore peace to these two countries. We also appreciate the roles played by President Zia-ul-Haq of Pakistan and the Secretary-General of the Islamic Conference, Mr. Habib Chatti. We are gratified by the good and hospitable reception extended to them by the two countries. We consider their initiative as the first step on what we hope will be the road to the settlement of the conflict between the two States.
267.	We welcome the Iraqi Government's positive response to the cease-fire resolution and its unilateral announcement that it will comply with it. We consider that move as representing a positive step and initiative helping to clarify and improve the climate. We hope that the Government of Iran will also respond positively to that resolution. However, what is important is to see the good offices continued in order to put an end to the conflict without any foreign intervention, whether from the super-Powers or any other quarter.
268.	Unfortunately, during the same year in which we are celebrating the independence of the State of Zimbabwe, we see another independent and sovereign State, Afghanistan, the victim of an invasion that deprived it of its independence. The dangerous situation created by the Soviet invasion and flagrant military occupation of Afghanistan has raised fears among the people of the region and posed a threat to its security and stability. It also threatens international peace and security. It is a matter of concern to all the peoples of the world. Accordingly, it is the duty of those peoples to assume their full responsibilities in opposing this aggression and regional expansion. It is an aggression and an intervention committed by a super-Power that constantly claimed to be pursuing a policy of international peace and friendship and proclaimed itself the protector of world peace against an independent and sovereign State, a full- fledged Member State of the United Nations, and a member of the Islamic Conference and the non-aligned movement. All attempts by the Soviet Union and the regime it imposed by force and coercion on the people of Afghanistan to find justification and fabricate pretexts for and allegations to cover and defend that intervention and aggression have failed. That is because intervention in the internal affairs of other States is totally rejected, since it is incompatible with the right of peoples to self-determination and deprives those peoples of the freedom to choose their own system of Government.
269.	What renders that intervention more objectionable and reprehensible is the fact that it came from a super-Power' in such magnitude and violence as to attain the dimensions of an attempt physically to obliterate the people of Afghanistan, with acts of aggression committed against the sanctity of mosques and peaceful villages, and their strafing with napalm bombs. It has gone even so far as using chemical means of warfare and attacking the most fundamental principles of human rights.
270.	Unfortunately, the world community has failed so far to adopt decisive measures to put an end to the Soviet military occupation of Afghanistan and to the inhuman actions committed by the Soviet army of occupation there. However, the States members of the Islamic Conference, with one voice, have shown the world the serious dimensions of that intervention, condemned the Soviet Union and stressed their demand for an unconditional and complete withdrawal of the Soviet military presence from Afghanistan and non-recognition of and non-co-operation with the regime established there.
271.	We call on the other States of the world to help and support the Islamic Conference in its stand against the action taken by the Soviet Union in Afghanistan. We call upon them to denounce such action, to support the struggle of the people of Afghanistan and to work for the elimination of injustice, oppression and occupation so as to enable the Afghan people to free itself, to secure its right to freedom and independence and to enjoy sovereignty over its territory. None of those objectives will be achieved unless and until the Soviet Union withdraws completely and unconditionally from Afghanistan.
272.	Thirty-two years ago—more specifically on 29 November 1947—forces from the East and West combined and collaborated to partition Palestine, in total disregard of international law and against the will and wishes of the majority of the population of Palestine. Under the partition scheme the now so-called State of Israel was given half the Palestinian homeland. The Palestinians were driven from their homes and their rights and lands were usurped. Later, Israel devoured the remainder of the Palestinian territory. Not satisfied with all that, it has gone further and occupied lands of neighbouring Arab States, Members of this Organization. In its arrogance, its challenging of and scorn for the international community, Israel has been encouraged by the unconditional support that it receives from the United States. The Security Council has been rendered powerless and unable to adopt a resolution to deter Israel; and every resolution adopted by the General Assembly denouncing and warning Israel—which owes its very existence to a resolution adopted by this Organization—is ignored and goes unheeded by Israel. Israel's stand and actions run counter to those resolutions. What is more, Israel has been attacking the United Nations and accusing it of bias and prejudice, and may ultimately accuse it of anti-Semitism.
273.	The General Assembly has adopted dozens of resolutions on the question of Palestine and the Middle East. The Security Council has also adopted several resolutions on the same matter. But as long as those resolutions fail to provide for sanctions, Israel will continue to ignore them and publicly announce its determination to challenge them.
274.	It is worth mentioning that this year the Security Council adopted three resolutions on the Holy City of Jerusalem—resolutions 465 (1980), 476 (1980) and 478 (1980). In the second and third resolutions, the Security Council firmly and decisively declared that Israel's proclamation of the City of Jerusalem as its capital is basically null and void. The Security Council called upon all States not to recognize that Israeli measure and called on those States which had established diplomatic missions in Jerusalem to withdraw them.
275.	Accordingly, and on the basis of those two resolutions, my Government objects to the participation of the Israeli delegation in the deliberations of this and future sessions of the General Assembly. Israel does not enjoy a privileged status that allows it to ignore and challenge United Nations resolutions.
276.	In the name of the Kingdom of Saudi Arabia, I should like to extend our thanks and profound gratitude and appreciation to all the States which have complied with the resolutions of the Security Council and withdrawn their missions from Jerusalem. The stand they took was based on principle.
277.	The Zionist aggression represents the greatest challenge and the most dangerous threat to the goals for which the United Nations was established. The continuation of that challenge and threat subverts the effectiveness of the Organization and shows disrespect for the aims and principles of its Charter. The tool of that aggression, that is Israel, has not been satisfied with its aggression against the Palestinian people, coupled with colonial and settlement practices, persistently carried out in those territories occupied by force with a view to emptying the land of its rightful population. Israel has gone further in its aggression: it has annexed other Arab areas, sown the seeds of subversion and destruction in the neighbouring countries and desecrated the Holy Places in Jerusalem—yes, the Holy Places revered in all revealed religions and by believers everywhere.
278.	Israel, having secured for itself continued human, military, economic and political support from the great Powers, led by the United States, and feeling assured of success for its schemes to sow dissension and division in the ranks of the Arab world, went further and challenged and showed disrespect for Arab and Islamic feelings and world public opinion. It decided to annex Jerusalem, proclaim it its capital and ignore, with unprecedented arrogance, the relevant resolutions of the international community whether adopted by the United Nations, the Islamic Conference, the League of Arab States, the non-aligned Movement or other international organizations.
279.	Those practices, coupled with other crimes against religions, international values, traditions and rules, are not new. But what is strange is to see Israel continuing its aggression and at the same time claiming that it is seeking peace. However, its conduct and intransigence belie its assertions of peace and show clearly the falsehood of its pretensions. Israel remains a racist and expansionist State.
280.	While Israel continues its aggressive practices, the Arab countries have tended towards settlement by peaceful means. That tendency does not stem from weakness or defeatism; it stems from the Arabs' keen interest in seeing the world avoid the horrors and woes of war and in maintaining international peace and security. The Arab States are seeking a just and permanent peace through the adoption of the principle of international legitimacy. They have spared no effort and have done everything possible to give momentum to the advancement of peace in the region. The courageous and heroic residents of the West Bank have stood up and struggled against the criminal actions of Israel in all occupied territories and they are still resisting and making sacrifices, regardless of their daily sufferings from the cruellest forms of oppression, torture, liquidation and deprivation. But Israel, by the aims of its racist and expansionist policies against the Palestinian people and international legitimacy; by its repeated barbaric acts of aggression against southern Lebanon, in violation of international rules of law and ethics. the ideals and values of mankind; and recently by its annexation of Jerusalem which it has declared its eternal capital, Israel, I repeat, is dissipating every Arab hope and all prospects for achieving a just and comprehensive peace, thereby obstructing stability in the Middle East and pushing the region towards a crossroads.
281.	Confronted with these challenges, the Arab countries have exercised self-restraint and sought peace. Their position stems from their Islamic principles, which call for peace, from their keen desire to avoid the horrors of war in the region and in the world and from their preoccupation with the development of their social and economic resources, while achieving internal security, peace and stability. But Israeli challenges and practices are forcing the Arab nation to react in self-defence and protect its inalienable and legitimate rights, which cannot be trifled with. We believe that nobody can fairly attribute blame to our nation, after all the good intentions it has shown and the desire it has demonstrated for peace based on righteousness and justice. Our nation has exhausted all possible ways and means of achieving that goal. Yet those efforts have met with hostility, scorn and further challenges. I do not think anyone will blame us if we mobilize our potentialities and devote our resources and capabilities to repelling Zionist aggression, based as it is on religious, racist and military arrogance and on greedy expansionist ambitions.
282.	The Kingdom of Saudi Arabia, faced with dangerous Israeli practices which aggravate the conditions in the region and the Israeli challenges to the feelings of the peoples of the region has no recourse but to call for a jihad in order to establish the supremacy of right and justice and to eliminate falsehoods. In calling for this we aim at restoring usurped rights and defending the profaned Holy Places. The jihad we call for begins with self and involves dedication and pooling all our potentialities and spiritual, cultural, physical and military capabilities in one melting-pot. This call is as important to hundreds of millions of Christians as it is to hundreds of millions of Moslems. It requires the development of Islamic-Christian co-operation to rescue Jerusalem. This is the only way to free Jerusalem from the grip of racist Zionism.
283.	Genuine peace in the Middle East region will not be established without full recognition of the right of the Palestinian people to self-determination and to the establishment of its own independent State and until the Israelis withdraw from all the occupied Arab territories, including, first and foremost, Jerusalem.
284.	There can be no real peace in the Middle East as long as Israel continues to establish Jewish settlements in usurped Palestinian and Arab territories.
285.	True peace will not prevail in the Middle East while Israel continues to violate the most basic human rights of the Palestinians in the occupied territories and to subject them to various kinds of torture and terrorism.
286.	Genuine peace will not prevail in the Middle East until Israel desists from its repeated barbaric acts of aggression against the Lebanese people and its land, ignoring the presence of the United Nations forces. Peace will not be attained unless the United Nations resolutions are implemented and those States that support Israel take clear-cut positions regarding aggressive Israeli practices and practical steps to guarantee the restoration of their legitimate rights to those deprived from them.
287.	Last, but not least, genuine peace will not prevail in the Middle East as long as Israel continues its expansionist schemes and racist policies.
288.	What the United Nations and the peoples of the world aspire to, in terms of a just and comprehensive peace in all parts of the world, can be realized if intentions are genuine and sincere and if all peoples and Governments of the world mobilize all their resources and capabilities, sacrifice all that is precious to them and co-operate constructively and positively among themselves for the benefit of all and to give momentum to the march of mankind towards a better and brighter future.
